DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of claims
Claims 1-20 are pending.
Claims 1-20 were examined.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
According to MPEP 2106 II, it is essential that the broadest reasonable interpretation (BRI) of the claim be established prior to examining a claim for eligibility. Further, MPEP 2103 I C establishes that the subject matter of a properly construed claim is defined by the terms that limit the scope of the claim when given their broadest reasonable interpretation. It is this subject matter that must be examined. With respect to claims 1, 9 and 17, the claims recite certain language directed to non-functional specifying at least one primary payment instrument element for generating a primary payment key, each primary key generation rule from the set of primary key generation rules corresponding to a different type of primary payment instrument and specifying at least one primary payment instrument element for generating a primary payment key, each primary payment instrument including a set of primary payment instrument elements”. However, the limitations refer only to the type of data stored. It has been held that data stored in memory will not distinguish a claimed memory from the prior art (see MPEP 2111.05). Claim interpretation can affect the first part of the test (whether the claims are directed to a judicial exception). In an effort to provide compact prosecution, the language identified above in the independent claims was considered as an integral part of the identified abstract idea, however this effort shouldn’t be characterized as providing patentable weight to language that should be granted none. Examiner notes that the analysis of the dependent claims is performed in a similar fashion.
In the instant case, claims 1-8 are directed to a method, claims 9-16 are directed to a device, and claims 17-20 are directed to a storage medium. Therefore, these claims fall within the four statutory categories of invention. In the instant invention, the claims are not limited by structural elements and actions performed by a machine. The breadth of the process and apparatus claims have does not require a particular machine performing each of the recited steps and/or functions. Specifically, the language of the claims directed to an abstract idea are marked in bold below: 
determining a type of a primary payment instrument”;b. “determining, from a set of primary key generation rules, a primary key generation rule corresponding to the type of the primary payment instrument, the primary key generation rule specifying at least one primary payment instrument element for generating a primary payment key, each primary key generation rule from the set of primary key generation rules corresponding to a different type of primary payment instrument and specifying at least one primary payment instrument element for generating a primary payment key, each primary payment instrument including a set of primary payment instrument elements”;c. “generating, according to the primary key generation rule, a primary payment key for the primary payment instrument;” andd. “storing a corresponding relationship between the primary payment instrument and the primary payment key”.
Therefore, the portions highlighted in bold above recite rule-based number generation, which is an abstract idea grouped within the certain methods of organizing human activity and mental processes grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). The claims are grouped within certain methods of organizing human activity because the steps recited describe the fundamental economic practice of mitigating risk and managing personal behavior or relationships or interactions between people, such as following rules or instructions. Additionally, the 
Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), a device comprising: one or more processors; and one or more computer-readable memories; and non-transitory computer-readable storage medium only serves to use computers as a tool to perform an abstract idea. Specifically, these additional elements perform the steps or functions such as: determining a type…, determining… a… rule…, generating... key…., storing… relationship…. The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a device comprising: one or more processors; and one or more computer-readable memories; and non-transitory computer-readable storage medium in claims 9 and 17 to perform the recited steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of rule-based number generation. As discussed 
Dependent claims 2-8, 10-16 and 18-20 further recite the following additional language, in which elements which merely further define the identified abstract idea are marked in bold below:
e) wherein generating, according to the primary key generation rule, a primary payment key for the primary payment instrument comprises: acquiring, according to the primary key generation rule, a subset of primary payment instrument elements from the set of primary payment instrument elements of the primary payment instrument; sorting the subset of primary key generating elements according to an order specified by the primary key generation rule; and calculating, according to a preset algorithm, cyphertext of the sorted primary key generating elements as the primary payment key for the primary payment instrument.”f) further comprising: receiving, from a risk control platform, a primary key query request comprising information of a target primary payment key; searching for a target primary payment instrument corresponding to the target primary payment key, wherein the target primary payment instrument corresponds to a set of target primary payment instrument elements; and sending, to the risk control platform, the set of target primary payment instrument elements of the target primary payment instrument. g) further comprising: receiving, from the risk control platform, an element query request comprising risk control elements, wherein the risk control elements are a subset of the set of target primary payment instrument elements; searching for a list of primary payment instruments each including the risk control elements; and sending the list of primary payment instruments to the risk control platform. h) wherein determining a type of a primary payment instrument comprises: receiving a registration request for a primary payment instrument; and determining a type of the primary payment instrument. i) further comprising: when the primary key generation rule is updated, re-generating, according to the updated primary key generation rule, another primary payment key for the primary payment instrument; on the basis of storing the corresponding relationship between the primary payment instrument and the original primary payment key, storing a corresponding relationship between the primary payment instrument and the re-generated primary payment key. j) further comprising: updating the set of the primary key generation rules based on an addition of at least one of a new type of primary payment instrument or a new primary payment instrument element for a primary payment instrument of an existing type of primary payment instrument. k) further comprising: receiving a request of adding a primary payment instrument from a user, and wherein determining a type of a primary payment instrument comprises determining the type of the primary payment instrument in the request. 

With respect to claims 2, 10 and 18, the claims recite item e) above, which represent the additional elements/functions of acquiring elements, sorting elements and calculating a cyphertext. This language is representative of the additional abstract idea of calculating a cyphertext based on a formula. The additional elements/functions are insufficient to integrate the abstract idea into a practical application because the additional elements/functions do not pertain to an improvement to the functioning of a computer or to another technology. The additional elements/functions do not offer significantly more than the abstract idea, because the additional elements/functions merely further recite additional instructions to implement the abstract idea on a computer. 

With respect to claims 3, 11 and 19, the claims recite item f) above, which represent the additional elements/functions of receiving a query request, searching for an instrument and outputting results. This language further elaborates in the abstract idea of rule-based number generation identified above with respect to the independent claims 1, 9 and 17. The additional elements/functions are insufficient to integrate the abstract idea into a practical application because the additional elements/functions do not pertain to an improvement to the functioning of a computer or to another technology. The additional elements/functions do not offer significantly more than the abstract idea, because the additional elements/functions merely further recite additional instructions to 

With respect to claims 4 and 12, the claims recite item g) above, which represent the additional elements/functions of receiving a query request, searching for an instrument and outputting results. This language further elaborates in the abstract idea of rule-based number generation identified above with respect to the independent claims 1, 9 and 17. The additional elements/functions are insufficient to integrate the abstract idea into a practical application because the additional elements/functions do not pertain to an improvement to the functioning of a computer or to another technology. The additional elements/functions do not offer significantly more than the abstract idea, because the additional elements/functions merely further recite additional instructions to implement the abstract idea on a computer. Using a computer to retrieve, select, and apply decision criteria to data and extract data as a result amounts to electronic data 
query and retrieval, which is one of the most basic functions of a computer.

With respect to claims 5 and 13, the claims recite item h) above, which represent the additional elements/functions of receiving a request and making a determination. This language further elaborates in the abstract idea of rule-based number generation identified above with respect to the independent claims 1, 9 and 17. The additional elements/functions are insufficient to integrate the abstract idea into a practical application because the additional elements/functions do not pertain to an improvement 

With respect to claims 6, 14 and 20, the claims recite “further comprising: when the primary key generation rule is updated, re-generating, according to the updated primary key generation rule, another primary payment key for the primary payment instrument”, which is language directed to a contingent limitation. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims. See also MPEP 2111.04. Even though the claims carry no patentable weight, in the spirit of compact prosecution the claims recite item i) above, which represent the additional elements/functions of regenerating and updating a number. This language further elaborates in the abstract idea of rule-based number generation identified above 

With respect to claims 7 and 15, the claims recite a contingent limitation (i.e. updating…. based on an addition…). However, in the spirit of compact prosecution the claims recite item j) above, which represent the additional elements/functions of updating rules. This language further elaborates in the abstract idea of rule-based number generation identified above with respect to the independent claims 1, 9 and 17. The additional elements/functions are insufficient to integrate the abstract idea into a practical application because the additional elements/functions do not pertain to an improvement to the functioning of a computer or to another technology. The additional elements/functions do not offer significantly more than the abstract idea, because the additional elements/functions merely further recite additional instructions to implement the abstract idea on a computer. 

With respect to claims 8 and 16, the claims recite item k) above, which represent the additional elements/functions of receiving a request. This language further elaborates in the abstract idea of rule-based number generation identified above with 

Therefore, while dependent claims 2-8, 10-16 and 18-20, which represent additional language e), f), g), h), i), j), k), slightly modify the analysis provided with respect to independent claims 1, 9 and 17, these additional elements/functions are insufficient to render the dependent claims eligible, as detailed above. Therefore, these dependent claims are also ineligible.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 9 and 17 recite the language “the primary payment key” in lines 13, 16 and 15, respectively. There is insufficient antecedent basis for this language in the claims since it is unclear which “a primary payment key” the claims are referring to (Claims 1, 9 and 17 introduce “a primary payment key” more than once, in multiple lines). See MPEP 2173.05(e): “… if two different levers are recited earlier in the claim, the recitation of “said lever” in the same or subsequent claim would be unclear where it is uncertain which of the two levers was intended”. Dependent claims 2-8, 10-16 and 18-20 are also rejected since they depend on claims 1, 9 and 17, respectively.

Claims 7 and 15 recite: “updating the set of the primary key generation rules based on an addition of at least one of a new type of primary payment instrument or a new primary payment instrument element for a primary payment instrument of an 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims1-6, 8-14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Wong et al. (US 2015/0046339 A1).

With respect to claims 1, 9 and 17, Wong et al. teach a device for facilitating expansion of primary payment instruments, comprising: one or more processors; and one or more computer-readable memories coupled to the one or more processors and configured with instructions executable by the one or more processors; a non-transitory computer-readable storage medium storing instructions executable by a processor to cause the processor to perform a method for facilitating expansion of primary payment instruments (see Fig. 2, service provider 230, paragraph [0050]; Fig. 9, processor 908, system memory 906, fixed disk 920 and paragraph [0140]); and a method for facilitating expansion of primary payment instruments (Methods and Systems for provisioning mobile devices with payment credentials) comprising: 
determining a type of a primary payment instrument (see Fig. 3, verify eligibility 304 and/or 306, paragraphs [0073]-[0076] "for the PAN" "verify eligibility of account" "utilizing a database of eligible and/or ineligible accounts"); 
determining, from a set of primary key generation rules, a primary key generation rule corresponding to the type of the primary payment instrument, the primary key generation rule specifying at least one primary payment instrument element for generating a primary payment key, each primary key generation rule from the set of primary key generation rules corresponding to a different type of primary 
generating, according to the primary key generation rule, a primary payment key for the primary payment instrument (see Fig. 4, first DVV variant 420, generate DVV 410 for the PAN, paragraph [0101]); and 
storing a corresponding relationship between the primary payment instrument and the primary payment key (see paragraph [0054]; stored copy of DVV "along with an identifier of the respective account, used in validation 414, paragraphs [0105] and [0106]). 

With respect to claims 2, 10 and 18, Wong et al. teach all the subject matter of the method, device and storage medium as described above with respect to claims 1, 9 and 17. Furthermore, Wong et al. disclose a method, device and storage medium wherein 
generating, according to the primary key generation rule, a primary payment key for the primary payment instrument comprises: acquiring, according to the primary key generation rule, a subset of primary payment instrument elements from the set of primary payment instrument elements of the primary payment 
sorting the subset of primary key generating elements according to an order specified by the primary key generation rule (see i.e. PAN, current date or time value according to the algorithm, paragraph [0121]); and 
calculating, according to a preset algorithm, cyphertext of the sorted primary key generating elements as the primary payment key for the primary payment instrument (see "encrypting (with an issuer 240 private key) a clear text value that is based upon a value associated with the user (e.g., a PAN of the account, a user identifier, etc.) and further based upon a current date or time value", paragraph [0121]). 

With respect to claims 3, 11 and 19, Wong et al. teach all the subject matter of the method, device and storage medium as described above with respect to claims 1, 9 and 17. Furthermore, Wong et al. disclose a method, device and storage medium further comprising: 
receiving, from a risk control platform, a primary key query request comprising information of a target primary payment key (see Fig. 4, first DVV variant 420, generate DVV 410, paragraph [0101]; Fig. 6, second DVV variant 600A, "The wallet provider 210 will then transmits a resume account message 470 including the DVV to the service provider 230," paragraph [0120]); 
searching for a target primary payment instrument corresponding to the target primary payment key, wherein the target primary payment instrument 
sending, to the risk control platform, the set of target primary payment instrument elements of the target primary payment instrument (see Fig. 4, token activation script 472, paragraph [0108]). 

With respect to claims 4 and 12, Wong et al. teach all the subject matter of the method and device as described above with respect to claims 3 and 11. Furthermore, Wong et al. disclose a method and device further comprising: 
receiving, from the risk control platform, an element query request comprising risk control elements, wherein the risk control elements are a subset of the set of target primary payment instrument elements (see Fig. 3, provisioning request 352 including a reference identifier (ID) of the PAN (or token, paragraph [0082]); 
searching for a list of primary payment instruments each including the risk control elements (see Similar to 304/306, "the assignment of risk at block( s) 314/316 may be performed according to preferences of the implementing entities, and thus can be based upon a variety of factors including, but not limited to, whether the provided CVV2 value exists and is verified as correct, whether an earlier-provided token was included in the provisioning request 352, whether the requested account is already provisioned on the mobile device 101 or another device, if a provided address can be verified as correct, account configuration data provided earlier by the user 107, wallet provider data (e.g., a risk value),"paragraph [0084]); and 


With respect to claims 5 and 13, Wong et al. teach all the subject matter of the method and device as described above with respect to claims 1 and 9. Furthermore, Wong et al. disclose a method and device wherein 
determining a type of a primary payment instrument comprises: receiving a registration request for a primary payment instrument (see Fig. 3, check account message 352, paragraph [0073]); and 
determining a type of the primary payment instrument (see Fig. 3, verify eligibility 304 and/or 306, paragraphs [0073]-[0076] "for the PAN" "verify eligibility of account" "utilizing a database of eligible and/or ineligible accounts"). 

With respect to claims 6, 14 and 20, Wong et al. teach all the subject matter of the method, device and storage medium as described above with respect to claims 1, 9 and 17. Furthermore, Wong et al. disclose a method, device and storage medium further comprising: 
when the primary key generation rule is updated, re-generating, according to the updated primary key generation rule, another primary payment key for the primary payment instrument (see paragraph [0098]; Fig. 4, first DVV variant 420, generate DVV 410, paragraph [0101]; DVV re-generated, paragraph [0106]); 
on the basis of storing the corresponding relationship between the primary payment instrument and the original primary payment key, storing a 

With respect to claims 8 and 16, Wong et al. teach all the subject matter of the method and device as described above with respect to claims 1 and 9. Furthermore, Wong et al. disclose a method and device further comprising: receiving a request of adding a primary payment instrument from a user, and wherein determining a type of a primary payment instrument comprises determining the type of the primary payment instrument in the request (see Fig. 3, receiving wallet credentials from user 302, paragraphs [0071] and [0073]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US 2015/0046339 A1), in view of (), in view of Kulkarni et al. (US 9,166,999 B1).

With respect to claims 7 and 15, Wong et al. teach all the subject matter of the method and device as described above with respect to claims 1 and 9. Wong et al. do not explicitly teach a method and device further comprising: updating the set of the primary key generation rules based on an addition of at least one of a new type of primary payment instrument or a new primary payment instrument element for a primary payment instrument of an existing type of primary payment instrument. 

 However, Kulkarni et al. discloses a method and device (security risk aggregation, analysis and adaptive control) further comprising: updating the set of the primary key generation rules based on an addition of at least one of a new type of primary payment instrument or a new primary payment instrument element for a primary payment instrument of an existing type of primary payment instrument (see dynamically updating the risk thresholds col. 13, line 25 to col. 14, line 4). 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the dynamic risk thresholds as disclosed by Kulkarni et al. in the method and device of Wong et al., the motivation being to allow an organization to customize its risk profile based upon many .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Non-Patent Literature
Aleskerov et al. (NPL 1997, listed in PTO-892 as reference "U") disclose CARDWATCH: a neural network based database mining system for credit card fraud detection, including a risk control platform.
Xu et al. (NPL 2002, listed in PTO-892 as reference "V") disclose Protecting Web usage of credit cards using One-Time Pad cookie encryption, including a credit card encryption algorithm in which the encryption and decryption are done by the same party.
Behera et al. (NPL 2015, listed in PTO-892 as reference "W") disclose Credit Card Fraud Detection: A Hybrid Approach Using Fuzzy Clustering & Neural Network, including detecting fraudulent activities.

Patent Literature
Brown et al. (US 2007/0208671 A1) disclose financial transactions with dynamic personal account numbers, including dynamic PAN generation.
Blinbaum (US 2008/0255993 A1) discloses mobile payment and accounting system with integrated user defined credit and security matrixes, including 
Kwon et al. (US 2012/0172026 A1) disclose system and method for managing mobile wallet and its related credentials, including duplicating account information associated with the contactless card to provision into a mobile device.
Smith et al. (US 2014/0279559 A1) disclose system and method for using multiple payment accounts using a single payment device, including generate a repersonalization script for each DPAN.
Gargiulo et al. (US 2014/0298322 A1) disclose systems, methods, and computer program products for managing service installation, including generate one or more scripts for personalizing the service and installing credentials for a service.
Laxminarayanan et al. (US 2014/0330722 A1) disclose system and method for using an account sequence identifier, including a personalization script may take into account certain elements such as the PAI and the expiry date of the payment card when generating a PSI.
Makhotin et al. (US 2015/0073996 A1) disclose mobile payment application provisioning and personalization on a mobile device, including generating an activation code by the issuer and provisioning an account in a mobile device.
Einhorn (US 2016/0140538 A1) discloses mobile device local interruption of transactions, including identifying and preventing fraud in real time.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO D CASTILHO whose telephone number is (571)270-1592. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E.C./Examiner, Art Unit 3685                                                                                                                                                                                                        
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685